Reasons for Allowance
The following is an examiner’s statement of reasons for allowance :
 MacNeal et al. (US 6,085,770, hereafter “MacNeal”) is considered the closest prior art.
MacNeal discloses a device for automatically opening or closing a gas barrel valve, comprising: a main plate installed so as to move up and down and to align the position of a gas barrel loaded in a cabinet; a gas barrel connecting portion installed on the lower portion of the main plate, separating an end cap from the gas barrel and storing the end cap, and then automatically screw-coupling a connector holder to a gas spray nozzle; a valve handle unit installed on the main plate so as to rotate around a first shaft and rotating a valve handle of the gas barrel such that the valve handle is locked or unlocked, while encompassing the valve handle of the gas barrel; and a valve handle opening or closing unit installed on the upper portion of the main plate so as to operate the valve handle unit in a direction, in which a valve of the gas barrel is opened.
Regarding claim 36, MacNeal fails to anticipate or render obvious wherein the combination of the valve handle unit includes: a valve handle holder for wrapping and rotating the valve handle of the gas barrel; a plurality of locking pins installed in the valve handle holder so as to be locked in recessed portions the valve handle; a fourth elastic member for elastically pressing the locking pin downwards; and the valve handle gear positioned at the upper portion of the valve handle holder so as to rotate in engagement with a rack.
Regarding claim 38, MacNeal fails to anticipate or render obvious the combination of the valve handle opening or closing unit includes: a rotation member installed on the main plate so as to rotate around a hinge shaft; a rotation member actuator installed on the main plate and positioned at one side of the rotation member so as to rotate the rotation member; a third elastic member installed between the rotation member and the rotation member actuator; one pair of rack drive actuators fixedly installed on the rotation member; a movement piece guided along a guide rod by the drive of the rack drive actuators so as to move back and forth; and a rack fixed to the movement piece so as to be engaged with the valve handle gear.
Regarding claim 39, MacNeal fails to anticipate or render obvious the combination of wherein the gas barrel connecting portion includes: a second actuator installed on the main plate so as to move a second installation plate back and forth with respect to the end cap; a first actuator installed on the second installation plate so as to move a first installation plate in a direction orthogonal to the movement direction of the second installation plate; an end cap holder rotatably installed on a vertical plate fixed to the first installation plate so as to encompass the end cap, thereby attaching or detaching the end cap; a third actuator for rotating the end cap holder so as to separate or fasten the end cap; a connector holder installed on the vertical plate so as to be screw-coupled to the gas spray nozzle of the gas barrel; and first and second gears fixed to the shafts of the end cap holder and the connector holder, respectively, and engaged with each other so as to transmit power of the third actuator.
Any modifications to MacNeal regarding these limitations would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753